Citation Nr: 0200892	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  96-41 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran appeared before 
a hearing officer at a hearing at the RO in August 1995.

Service connection for a nervous condition had previously 
been denied by the RO in 1992, at which time the RO noted a 
prior unappealed rating decision, in 1980, and essentially 
determined that the claim was reopened, but remained denied.  
The veteran was notified of the RO's decision, and of 
appellate rights and procedures, in July 1992, but did not 
appeal.  Under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), the Federal Circuit held that, in situations in which 
the Board was to consider a previously-adjudicated claim, the 
Board was to determine if new and material evidence was in 
fact presented.  In the instant case, the Board agrees with 
the RO's 1992 actions.

The Board denied the veteran's claim in an April 1998 
decision, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In June 1999, 
the veteran's attorney and the Secretary of VA filed a Joint 
Motion for Remand and Stay of Proceedings.  In a July 1999 
order, the Court granted the joint motion for Remand, vacated 
the Board's April 1998 decision, and the case was return to 
the Board.  Subsequently, the Board issued a decision in 
January 2000 denying the veteran's claim, which the veteran 
again appealed to the Court.  In January 2000, the Secretary 
of VA filed an unopposed motion to remand the case to the 
Board in light of the enactment of Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In a May 2001 order, the Court granted the 
Secretary's motion for Remand and vacated the Board's January 
2000 decision.



REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the veteran 
reported that he was awarded Social Security disability 
benefits in 1995.  The medical records relied upon by Social 
Security may provide information pertinent to the veteran's 
current claim.  Accordingly, the RO should request the 
veteran's Social Security Administration records.

Furthermore, the veteran alleges that his psychiatric 
disorder to include PTSD began in service.  Service medical 
records reflect that the veteran indicated that he had been 
depressed and had drug use prior to service.  The veteran 
underwent psychiatric evaluations in service with diagnoses 
of immature personality with depression, drug abuse, 
depressive reaction, and nonpsychotic organic brain syndrome.  
The veteran's DD 214 shows foreign/sea service of more than 1 
year; however it is not clear whether the veteran had Vietnam 
service.  Additionally, the records indicate that the veteran 
received an administrative discharge.  The veteran's service 
personnel records are not present in the claims folder.  
Medical evidence of record reveals several diagnoses 
including personality disorder, bipolar disorder, and 
schizophrenia with a notation of history of PTSD.  In view of 
the complaints and findings, the Board is of the opinion that 
the veteran should be accorded a VA examination to determine 
the nature and etiology of his psychiatric disability.  VA's 
duty to assist a veteran includes obtaining a contemporaneous 
examination and opinion in order to determine the nature, 
extent, and etiology of the veteran's disability.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure 
through official channels the veteran's 
service personnel/administrative records 
dated during the veteran's period of 
service.  The RO should use all 
available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC).  If the veteran's 
service personnel records are not 
available, that fact should clearly be 
documented in the claims file.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for a psychiatric disorder.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should obtain from the Social 
Security Administration the records that 
may be pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.
 
4.  The veteran should be afforded a VA 
mental disorder examination to determine 
the nature and etiology of his 
psychiatric disorder(s).  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner should provide an opinion as 
to 1) the appropriate diagnosis(es) for 
the veteran's current psychiatric 
disorder(s); and 2) whether it is as 
least as likely as not that the veteran's 
current psychiatric disorder(s) is/are 
related to his military service, to 
include aggravation therein.  The 
examiner should provide a rationale for 
all opinions.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




